        Case 2:12-cv-00859-LMA Document 1219 Filed 01/22/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

___________________________________
                                    )
LASHAWN JONES, ET AL,               )
Plaintiffs; and                     )
UNITED STATES OF AMERICA            )
Plaintiffs in Intervention          )
                                    )
v.                                  )                 Civil Action No. 2:12-cv-00859
                                    )                 Section I, Division 5
MARLIN N. GUSMAN, ET AL,            )                 Judge Lance M. Africk
Defendants                          )                 Magistrate Judge Michael B. North
___________________________________ )
                                    )
MARLIN N. GUSMAN,                   )
Third-Party Plaintiff               )
                                    )
v.                                  )
                                    )
THE CITY OF NEW ORLEANS,            )
Third-Party Defendant               )
____________________________________)


   UNITED STATES’ MOTION FOR A STAY OF THE JANUARY 25, 2019 STATUS
   CONFERENCE OR, IN THE ALTERNATIVE, TELEPHONIC PARTICIPATION,
              IN LIGHT OF THE LAPSE IN APPROPRIATIONS


       The United States hereby moves for a stay of the January 25, 2019 status conference in

the above-captioned case or, in the alternative, telephonic participation.


       1.      At the end of the day on December 21, 2018, the appropriations act that had been

funding the Department of Justice expired and appropriations to the Department lapsed. The

Department does not know when funding will be restored by Congress.

       2.      Absent an appropriation, Department of Justice attorneys are prohibited from

working, even on a voluntary basis, except in very limited circumstances, including



                                                 1
          Case 2:12-cv-00859-LMA Document 1219 Filed 01/22/19 Page 2 of 4



“emergencies involving the safety of human life or the protection of property.” 31 U.S.C.

§ 1342.

        3.      Undersigned counsel for the Department of Justice therefore requests a stay of the

January 25, 2019 status conference until Congress has restored appropriations to the Department.

In the alternative, the United States requests permission to participate telephonically.

          4.    If this motion for a stay is granted, undersigned counsel will notify the Court as

soon as Congress has appropriated funds for the Department.

        5.      The Plaintiff Class, Sheriff Gusman, and the Independent Jail Compliance

Director, through counsel, object to a stay of the January 25, 2019 status conference but do not

object to the United States participating telephonically. The City of New Orleans does not object

to either request.

          6.    Although the United States greatly regrets any disruption caused to the Court and

the other parties, the United States hereby moves for a stay of the January 25, 2019 status

conference in this case until Department of Justice attorneys are permitted to resume their usual

civil litigation functions or, in the alternative, permission to participate telephonically.


Dated: January 22, 2019                         Respectfully submitted,



                                                FOR THE UNITED STATES:

                                                ERIC S. DREIBAND
                                                Assistant Attorney General
                                                Civil Rights Division

                                                STEVEN H. ROSENBAUM
                                                Chief
                                                Special Litigation Section

                                                 s/ Laura L. Cowall
                                                LAURA L. COWALL (T.A.)

                                                   2
       Case 2:12-cv-00859-LMA Document 1219 Filed 01/22/19 Page 3 of 4



                                   Special Counsel
                                   KERRY KRENTLER DEAN
                                   MEGAN R. MARKS
                                   Trial Attorneys
                                   Special Litigation Section
                                   Civil Rights Division
                                   U.S. Department of Justice
                                   950 Pennsylvania Avenue N.W.
                                   Washington, D.C. 20530
                                   (202) 514-1089
                                   Laura.Cowall@usdoj.gov


Date: January 22, 2019




                                      3
        Case 2:12-cv-00859-LMA Document 1219 Filed 01/22/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 22, 2019, I served the foregoing via the Court’s CM/ECF

system, which will automatically provide notice to all counsel of record.



                                              s/ Laura L. Cowall
                                             LAURA L. COWALL
                                             Attorney for the United States
                                             Special Litigation Section
                                             Civil Rights Division
                                             U.S. Department of Justice
                                             950 Pennsylvania Avenue N.W.
                                             Washington, D.C. 20530
                                             (202) 514-1089
                                             Laura.Cowall@usdoj.gov




                                                4
